PER CURIAM.
The trial court’s judgment on the first issue presented by this appeal, i. e., whether the court erred in awarding the husband a special equity in the wife’s interest in certain notes and mortgages and a contract for deed, is AFFIRMED. We do not pass on the merits of the parties’ other contentions because the trial court has had no opportunity to consider the merits in the light of Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). In order that the trial court may *194have that opportunity, we REVERSE the judgment of January 20, 1980 insofar as it deals with money and property issues other than the issue on which we have approved the trial court’s judgment, and we REMAND the case for further consideration by the trial court.
AFFIRMED in part, REVERSED in part, and REMANDED.
McCORD, ROBERT P. SMITH, Jr. and THOMPSON, JJ., concur.